El Juez Presidente Señor. del Tobo,
emitió la opinión del tribunal.
Pedro Pérez, el 25 de junio de 1923, fue condenado como autor de un delito de homicidio voluntario a sufrir la pena de diez años de presidio con trabajos forzados. No con-forme, apeló y en su alegato señala la comisión de un solo error, a saber: que la acusación no contiene hechos suficien-tes para imputar el delito por el cual fué castigado. La acu-sación dice así:
“Día 10 de mayo de 1923. Mediante esta información el Gran Jurado del distrito judicial de San Juan, P. R..acusa a Pedro Pérez, del delito de Asesinato (felony), cometido del modo siguiente: El referido Pedro Pérez el día 29 de enero A. D. 1923, y en la munici-palidad de San Juan, dentro de la jurisdicción de la Corte de Dis-trito del Primer Distrito Judicial ele San Juan, ilegal, voluntaria y maliciosamente; com malicia premeditada y de una-manera deliberada .y propósito firme de dar muerte, demostrando tener un corazón per-vertido y maligno, acometió y agredió con un revólver, que es arma mortífera, a Gavino Cortijo, haciéndole varios disparos e infirién-dole heridas de carácter grave, que le ocasionaron la muerte, todo lo cual'és contrario a la ley para tal casó hecha y prevista y contra la paz y dignidad de El Pueblo de Puerto Rico. — Firmado: José Ramón Quiñones, Fiscal Dto. Jud. 'S. J. en Com.”
*295Y el apelante sostiene que es fatalmente defectuosa por-que no alega el lagar donde ocurrió la muerte de la víctima, citando el caso de Ball v. United States, 140 U. S. 118.
Aceptando que la acusación no alega el sitio en que ocu-rrió la muerte, eso no obstante, creemos que es bastante de acuerdo con la ley vigente en Puerto Pico y la jurispruden-cia aplicable, ya que alega el sitio donde se realizó la agre-sión y el beclio mismo de la muerte.
El comentarista Wharton, dice:
“La regla lia sido establecida de que cuando se infiere una agre-sión en una jurisdicción y la muerte ocurre en otra, bajo la doc-trina de que la. agresión fatal constituye el único hecho criminal contra el acusado, y que el sitio de tal agresión es el lugar donde se cometió el crimen, una acusación por asesinato es suficiente cuando alega la agresión en el condado en el cual se le acusa o persigue, y el hecho de la ocurrencia de la muerte, aunque deje de alegar es-pecíficamente en qué condado o estado la muerte tuvo lugar. Y bajo los estatutos que proveen la celebración del juicio de causas criminales en el condado donde la ofensa fué cometida, una acusa-ción o información que alegue el lugar donde la ofensa fué come-tida no necesita también alegar el lugar de la muerte.” Wharton on Homicide, pág. 843.
Y esta misma Corte Suprema, en el caso ele El Pueblo v. Matos y Matos, 26 D.P.R. 586, 592, se expresó así:
“En la ley común podía juzgarse el delito en el lugar donde la muerte ocurriera aunque las heridas hubieran sido inferidas en otra jurisdicción, pero en jurisdicciones como la nuestra en la que el ar-tículo 8? del Código de Enjuiciamiento Criminal dispone que la ju-risdicción correspondiente a los delitos radica en la corte de dis-trito del respectivo distrito judicial dentro del cual se cometieren, la jurisdicción para conocer no está determinada por el lugar de la muerte sino por aquel donde la herida que la produce fué infe-rida y por tanto no necesitaba alegar el lugar de. la muerte.”
Es cierto que eu el caso de Ball, supra, la Corte Suprema de los Estados Unidos, dijo:
“Y aunque puede concederse que..puesto que esta acusación se presentó en octubre 17, 1889, y se fija el 26 de junio de ese año *296como la fecha del acometimiento, afirmándose que Box falleció, la omisión de alegar la fecha del fallecimiento no es fatal, sostenemos que la omisión de expresar el lugar del mismo lo es. De acuerdo con el artículo 1035 de los Estatutos Revisados una persona puede .•ser declarada culpable de cualquier delito cuya comisión esté nece-sariamente incluida dentro del delito que se le imputa en la acusa-ción, o puede ser declarada culpable de una tentativa de cometer el delito así imputado. El veredicto declaró a los acusados culpa-bles del delito imputado, y la orden de noviembre 15 no usó otro lenguaje. Los acusados lo fueron correctamente de acometimiento pero no de asesinato, y el veredicto debe considerarse como refirién-dose sólo a aquel delito que estaba correctamente imputado, y sobre él no puede sostenerse una sentencia semejante a la que conside-ramos. ’ ’
Pero la corte aplicaba una ley distinta a la que rige en Puerto Rico. Véase lo que a este respecto expresa la Corte Suprema del estado de Washington, donde la ley es similar a la nuestra:
“Los acusados presentaron una excepción previa por el funda-mento de que los hechos imputados no constituían un delito, y se in-siste ahora en que la desestimación de la excepción previa fué un error, por las razones de que aunque la acusación imputa que el golpe fué dado en el condado de Skagit, el día 9 de agosto de 1895, tambión alega que el interfecto no falleció hasta el día 15 de agosto, sin expresai’se el lugar de su fallecimiento. Esta contención se pre-senta basada en dos fundamentos, uno de los cuales es que la corte no tenía jurisdicción para juzgar el delito, y el otro que la corte violó el derecho constitucional de los acusados de ser informados de la naturaleza y causa de la acusación contra ellos. En apoyo del primer fundamento los apelantes citan el caso de Ball v. United States, 140 U. S. 118, 11 Sup. Ct. 761. Pero ese caso fué resuelto bajo una regla de derecho común, y no es aplicable al presente caso bajo nuestros estatutos. La sección 4, p. 47, de las Leyes de 1891, dispone que se juzguen todos los casos criminales en el condado donde el delito fuere cometido, y este delito fué cometido en el con-dado de Skagit, sin que importe para nada el tiempo o lugar de la muerte del interfecto.” State v. Baldwin et al., 45 Pac. 650.
Invoca también el apelante el caso de State v. Cummings *2975 La. Ann. 286, en el qne la Corte Suprema de Louisiana, se expresó así:
“El lugar donde ocurrió la muerte debe también ser .alegado, pues la alegación del fallecimiento es una alegación esencial para establecer el delito de homicidio; y es un inconmovible y tradicio-nal principio de enjuiciamiento criminal que toda alegación esencial en una acusación debe expresarse con las circunstancias' de tiempo y lugar.
“Todos los autores sobre materia de alegación en casos crimina-les dicen que el lugar donde ocurrió la muerte debe expresarse en una acusación por homicidio. Todas las fórmulas contenidas en los textos sobre práctica expresan el lugar donde ocurrió la muerte; y todos los casos resueltos en que se ha levantado la cuestión acerca de la necesidad de expresar en la acusación el lugar donde ocurrió la muerte, exijen que así se exprese.
“Entre las razones obvias que hacen necesario expresar el lugar del fallecimiento está la de que es indispensable poner al acusado en condiciones de defenderse demostrando, si es posible, que no ocu-rrió tal fallecimiento en el lugar indicado, o que persona distinta a la que él hirió falleció en ese lugar, o que la persona que él hirió falleció debido a otra causa.”
Con respecto a los dos primeros párrafos, es contesta-ción suficiente lo expresado por la Corte Suprema de Washington en el caso de Baldwin, supra, y por esta Corte Su-prema en el de Matos, supra, y con respecto al último — en el que puso especial énfasis el abogado del apelante en su in-forme oral — , puede decirse que si el acusado creyere nece-sario para los fines de su defensa que el Fiscal exprese el sitio donde ocurrió la muerte, puede pedir a la Corte que se lo ordene (bill of particulars). De ese modo quedan con-ciliados los derechos del acusado con la nueva regla esta-blecida a virtud de los nuevos estatutos.
No habiéndose cometido el único error señalado por el apelante, procede declarar sin lugar la apelación y confir-mar la sentencia recurrida.